DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/14/2021 have been fully considered but they are not persuasive.
101 Rejection
In response to applicant’s arguments, specifically those directed towards the claim being integrated into a practical application, the examiner respectfully disagrees.  The applicant argues the sensors being mounted directly to a platform of a vehicle integrates the abstract idea into a practical application.  The examiner disagrees, are these generically claimed features are merely elements that gather data and generally link the abstract ideas with a technology, which according to applicant’s Background section of the specification, are well known in the prior art.  Therefore, the examiner has concluded the claimed sensors elements, and combination of elements, are well-understood, routine, and conventional, based on the elements are widely prevalent or in common use in the pavement inspection industry.  These argued claim limitations are considered insignificant extra-solution activities to the identified judicial exception (e.g., mere data gathering and general links to a technology in conjunction with the abstract idea), and that generally link the use of the judicial exception to a particular technological environment or field of use, as the sensors and vehicle specifics are not bettered by the operation of the abstract .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract ideas:
ranking crack growth degree (103) into three levels of 1, 2 and 3 according to traditional crack severity classification method, which falls into the abstract idea grouping of “mental concepts”, as ranking can easily be performed in the human mind;
processing sample infrared images (101) said in a), obtaining the measured temperature difference data (104) between the said crack samples and the said asphalt pavement in said sample infrared images (101); c) based on measured temperature difference data (104), atmospheric temperature (102) and said crack growth degree (103) said, obtaining two classification functions by Support Vector Machine: AT2 = a12T+b2 and  
    PNG
    media_image1.png
    23
    520
    media_image1.png
    Greyscale
 atmospheric temperature, AT12 and AT23
matching infrared images (201), atmospheric temperature (202) and ordinary images (203) with spatial and temporal coordinate TS1 and TS2 to obtain disease information, which falls within the abstract grouping of “mental concepts”, as the matching images with spatial and temporal coordinates, as claimed, can be easily performed in the human mind;
processing vibration information (204) of rear axle, which falls within the abstract grouping of “mathematical concepts”, as applicant’s published application describes image processing algorithms is para. [0079];  
and matching said vibration information (204) of rear axle with spatial and temporal coordinate TS3, which falls within the abstract grouping of “mental concepts”, as the matching vibrational data with spatial and temporal coordinates, as claimed, can be easily performed in the human mind.
Theses judicial exceptions are not integrated into a practical application because the inferred system containing various sub-systems, processing terminal, server, and claimed interface merely read as generic computer elements acting as tools to perform the identified abstract ideas.  These elements represent no more than mere instructions to apply the judicial exceptions on a computer, terminal, server and interface without bettering the operation of these generically claimed elements.  Further, the claim defines a subsystem that performs collecting, which includes a vehicle positioning device, an active infrared image sensor, a thermometric infrared camera, a three-axis acceleration sensor, for collecting images of cracks on asphalt pavement, reads as an extra solution activity because it merely gathers data for use in the identified abstract idea.  The step of recording the sample atmospheric temperature and crack growth degree reads as a generic computer element that stores the collected data, thereby acting 

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically claimed computer elements merely act as tools implementing the abstract idea, while the additional element related to how the data is sensed and what the data represents, reads as the insignificant extra solution activity of mere data gathering step while generally linking the abstract ideas to a technology.  Lastly, the extra solution activity of establishing visualization interface by using disease information and roughness information of server database fails to meaningfully limit the claim because it does not require any particular application of the recited data collection or processing, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.

Claim 2 recites the additional elements of taking infrared images on asphalt pavement by uncooled focal plane thermometric infrared thermal imager that located 1-2 m away from the ground, which reads as the extra solution activity of mere data gathering without providing significantly more, and recording data collected, which reads as a generically claimed computer element acting as a tool for performing the abstract idea without providing significantly more nor integrate the abstract idea into a practical application. 

Claims 3-4 recites additional elements like a camera, sensor modules, and a wireless transmission.  These additional element are considered to be related to the extra solution activity of mere data gathering, while the wireless transmission limitation acts a generically claimed computer element used as a tool for performing the abstract idea.  These element do not providing significantly more nor integrate the abstract idea into a practical application.

Claim 5 further defines the abstract idea that falls within the mathematical concept grouping without providing significantly more. Further, the storing limitation reads as a generically claimed computer element acting as a tool for performing the abstract idea without providing significantly more or integrating the abstract idea into a practical application. 

Claim 6 further defines the abstract ideas falling within the mathematical concept grouping, i.e. processing, and mental processes grouping, i.e. labeling, without providing significantly more. Further, the storing limitation reads as a generically claimed computer element acting as a tool for performing the abstract idea without providing significantly more or integrating the abstract idea into a practical application. 

Claims 7-14 further defines the abstract ideas falling within the mathematical concept grouping and the mental processing grouping without providing significantly more.

Claim 15 the recites the limitations of displaying the disease information and roughness information stored in the server database in the visual interface through the form of category and time series log; map visualizing the disease information and roughness information stored in the server database by category and spatial sequence.  The limitations does not require any particular application of the recited data collection or processing, and is at best the equivalent of merely adding the words “apply it” to the judicial exception.  Based on the specification, the term displaying is recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g., the displaying step is claimed generically performing the generic function of displaying data.  Therefore, the generically claimed element acts only as a tool for performing the abstract idea without providing significantly more or integrating the abstract idea into a practical application.
Claims 16-19 recite displaying data and map visualizing data collected and processed. Based on the specification, the term displaying is recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g., the displaying step is claimed generically performing the generic function of displaying data.  Therefore, the generically claimed element acts only as a tool for performing the abstract idea without providing significantly more or integrating the abstract idea into a practical application.
 

Therefore, the claims are not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Simula et al. (2016/0350907) teaches a surface scanning apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853